     Case 2:18-cv-01223-TLN-DMC Document 70 Filed 04/21/21 Page 1 of 2


 1   LISA P. GRUEN (SBN: 116077)
           lgruen@goldbergsegalla.com
 2   ALEXANDRA B. ASCIONE (SBN: 316499)
           aascione@goldbergsegalla.com
 3   GOLDBERG SEGALLA LLP
     777 S. Figueroa Street, 20th Floor
 4   Los Angeles, CA 90017
     Telephone: 213.415.7200
 5   Facsimile: 213.415.7299
 6 Attorneys for Defendants
     SUNBEAM PRODUCTS, INC.
 7 and WALMART, INC.

 8
                         UNITED STATES DISTRICT COURT
 9
                        EASTERN DISTRICT OF CALIFORNIA
10

11
     NOEL COGBURN;                )             Case No. 2:18-cv-01223-TLN-DMC
12                                )             District Judge: Troy L. Nunley
13                    Plaintiff,  )
     vs.                          )             ORDER GRANTING
14                                )             STIPULATION TO CONTINUE
15
     SUNBEAM PRODUCTS, INC. doing )             SETTLEMENT CONFERENCE
     business as JARDEN CONSUMER
16
     SOLUTIONS; and WALMART INC., )
                                  )             [Filed concurrently with Stipulation to
17                    Defendants. )             Continue Settlement Conference]
                                  )
18                                              Trial Date: Not Set
                                  )
19

20         A Stipulation was made between Plaintiff Noel Cogburn, Defendant Sunbeam
21   Products, Inc., dba Jarden Consumer Solutions, (“Sunbeam”) and Defendant
22   Walmart, Inc. (hereinafter collectively, “Parties”) to continue the Settlement
23 Conference scheduled before Magistrate Judge Carolyn K. Delaney on April 26,

24 2021 to June 29, 2021, at 9:30 a.m., a date on which Judge Delaney and all the parties

25 have agreed.

26         1.     On February 11, 2021, the Parties stipulated to submit this matter to a
27 Settlement Conference (Docket #64.) On or about February 17, 2021, the Court set

28 a Settlement Conference for April 26, 2021 at 9:30 a.m., via Zoom, before
                                             1
                ORDER GRANTING STIPULATION TO EXTEND DISCOVERY DEADLINES
     Case 2:18-cv-01223-TLN-DMC Document 70 Filed 04/21/21 Page 2 of 2


 1   Magistrate Judge Carolyn K. Delaney.
 2          2.    On or about April 15, 2021, Counsel for Defendant Sunbeam learned
 3   that it could not produce the parties necessary for the settlement conference on the
 4   April 26, 2021 date. Counsel promptly contacted Judge Delaney’s courtroom
 5   assistant, Ms. Judy Streeter, and obtained alternative dates which she then cleared
 6   with   Plaintiff’s   counsel   Aghavni   Kasparian    and     the   necessary   client
 7   representative(s.) The parties determined that all were available on June 29, 2021
 8   and advised Ms. Streeter. The parties were instructed to prepare and execute a
 9   stipulate and order continuing the date of the Settlement Conference and to submit
10 same to Judge Nunley.

11          GOOD CAUSE APPEARING, the Court hereby approves this Stipulation:
12          The Settlement Conference currently scheduled for April 26, 2021 is hereby
13 continued to June 29, 2021 at 9:30 a.m. via Zoom, before Magistrate Judge Carolyn

14 K. Delaney.

15

16          IT IS SO ORDERED.
17

18 Dated: April 20, 2021
                                                     Troy L. Nunley
19
                                                     United States District Judge
20

21

22

23

24

25

26

27

28
                                              2
                 ORDER GRANTING STIPULATION TO EXTEND DISCOVERY DEADLINES
